Mr. Justice Yantis delivered the opinion of the court: Plaintiff, as Coroner of Kankakee County, conducted inquests on thirty-four cases of deaths of inmates of the Kankakee State Hospital and Manteno State Hospital, for which he seeks allowance in the sum of Sixteen Dollars ($16.00) for each case from the State. • Twenty-four of the cases were from Cook County and the balance from other counties of the State but none from Kankakee County. The proof shows that claimant made inquiry to determine whether his fees could be collected out of the estates of the various deceased persons and found that no collections could be made from any of the estates set forth in his Bill of Particulars. Chapter 53, Section 26, of the Fees and Salaries Act provides as follows: “For holding an inquest over a dead body when required by law in counties of the first and second class, $15.00 * * *. “For summoning the jury, $1.00. “All of which fees shall be certified by the court and when the same cannot be collected out of the estate of the deceased, paid out of the county treasury, or in the case of inmates of any State charitable or penal institution, by the Department of Public Welfare out of the State treasury.” The Department of Public Welfare declined payment because of no appropriation. The claim being supported by the evidence and the law, an award is hereby made in favor of plaintiff in the sum of Five Hundred Forty-four Dollars ($544.00).